Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 



Claims 1,3-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobu (JP 64-058407) in view of Shonan (WO 2016/163191) and further in view of Gelbart (US 2007/0030486).



Regarding claim 1.  
Tobu discloses a drilling apparatus in which a pipe lining material that blocks a lateral pipe opening is drilled from the main pipe side by rotating a drilling blade (cutter 2) comprising: 
a motor (3) for rotating the drilling blade; 
a camera (14) mounted on the robot for photographing a trajectory of the laser spot that is drawn on the inner circumferential surface of the pipe lining material by rotating the laser light source coaxially with the rotary shaft of the drilling blade, and a bright area corresponding to the lateral pipe opening that is formed on the inner circumferential surface of the pipe lining material by illumination light from the lateral pipe side; and 


Tobu does not specifically disclose a robot that moves in the pipe-length direction inside the main pipe; a drilling blade mounted on the robot;

 Shonan teaches a drilling device comprising: a robot (20) that moves inside a main pipe in the pipe length direction, a drilling blade (31) mounted on the robot; and a camera (23) mounted on the robot
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the robot with both the camera and blade attached., since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It makes the system more compact and makes the positioning of the blade and camera integral.

Tobu does not specifically disclose the light source a laser light source disposed in the vicinity of the drilling blade for emitting a laser beam parallel to the rotary shaft of the drilling blade to form a laser spot on the inner circumferential surface of the pipe lining material;


It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to use the arrangement of Gelbart in the Tobu device with the predictable result of being able to align the part with a light source.

Regarding claim 3. 
A drilling apparatus according to claim 1, wherein the laser light source is disposed close to the outer periphery of the drilling blade to the limit that the emitted laser beam is not blocked by the drilling blade.

	Tobu disclose the light source positioned outboard of the drilling blade.

Regarding claim 4. 
Tobu discloses a drilling apparatus according to claim 1, 

Tobu does not specifically disclose wherein the laser light source is attached to the outer peripheral surface or inner peripheral surface of the drilling blade 
so that the laser beam is parallel to the rotary shaft of the drilling blade.

Gelbart teaches a drilling device with a laser light source (8) disposed near the drilling blade (6) that emits a laser light beam to a spot on the workpiece and can be rotated coaxially with the axis of the drilling blade allowing for alignment with the cutting blade

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have mounted the light source at the above location, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

 Regarding claims 5-6 and 8-9:

In regard to method claims 5-6 and 8-9, the combination of Tobu (JP 64-058407) in view of Shonan (WO 2016/163191) and further in view of Gelbart (US 2007/0030486). 

Regarding claim 5.  A drilling method in which a pipe lining material that blocks a lateral pipe opening is drilled from the main pipe side by rotating a drilling blade comprising: illuminating the lateral pipe opening from the lateral pipe side; emitting a laser beam from a laser light source toward the pipe lining material in a direction parallel to the rotary shaft of the drilling blade from a position near the drilling blade to form a laser spot on the inner circumferential surface of the pipe lining material; moving the drilling blade to the position of a bright area corresponding to the lateral pipe opening that is formed on the inner circumferential surface of the pipe lining material by illumination light from the lateral pipe side while rotating the laser light source coaxially with the rotary shaft of the drilling blade; photographing the trajectory of the laser spot that is drawn on the inner circumferential surface of the pipe lining material in accordance with rotation of the laser light source and the bright area corresponding to the lateral pipe opening; and drilling by positioning the drilling blade so that the trajectory image of the photographed laser spot matches the bright area image corresponding to the lateral pipe opening.


Regarding claim 6.  A drilling method according to claim 5, wherein the positioning of the drilling blade is performed in the pipe-length direction and in the circumferential direction of the main pipe.

 See above:

Regarding claim 8.  A drilling method according to claim 5, wherein the laser light source is disposed close to the outer periphery of the drilling blade to the limit that the emitted laser beam is not blocked by the drilling blade.

See above:

Regarding claim 9.  A drilling method according to claim 5, wherein the laser light source is attached to the outer peripheral surface or inner peripheral surface of the drilling blade so that the laser beam is parallel to the rotary shaft of the drilling blade.

See above:
Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753